Citation Nr: 1550482	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-19 541	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the VA RO in Montgomery, Alabama, from which the appeal was certified.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hypertension is proximately due to his service-connected diabetes mellitus, type II.  He underwent VA examination in connection with his claim in May 2011, and the VA examiner opined that the Veteran's hypertension was not due to his diabetes mellitus, type II, because the two impairments were diagnosed at the same time.  

Upon review, the Board finds the VA examination and opinion inadequate for purposes of determining service connection.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Board notes that private treatment records from private physician Dr. S. Crosby show that the Veteran's diabetes mellitus, type II, was diagnosed in October 2008, and that his hypertension was diagnosed two months later in December 2008, contrary to the VA examiner's assertion that they were diagnosed at the same time.  Additionally, the VA examiner did not address whether the Veteran's hypertension was permanently aggravated by his service-connected diabetes mellitus, type II.  Lastly, the VA examiner did not address whether the Veteran's hypertension was directly related to his active duty service.  As such, the Board finds that remand is warranted to obtain an additional VA examination and opinion.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  
Additionally, it appears as though the Veteran receives continuous treatment through VA, and as such the Board finds that the RO should obtain and associate with the record any outstanding VA treatment records dated from April 2015 to present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from April 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

 2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of the Veteran's hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension began in service, was caused by service, or is otherwise related to service.  

Additionally, if the examiner does not find that hypertension is directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




